This appeal is from a final judgment of ouster as to certain lands included within the boundaries of appellant. See City of North Miami Beach v. State, ex rel. Watson, 153 Fla. 478,12 So.2d 167, for fuller statement of the facts.
The record and the briefs have been examined and the judgment appealed from is affirmed on authority of State, ex rel. Landis, et al., v. Town of Boca Raton, 129 Fla. 673,177 So. 293; State v. City of Largo, 110 Fla. 21, 149 So. 420, and similar cases.
Affirmed.
BUFORD, C. J., BROWN, CHAPMAN and SEBRING, JJ., concur.
THOMAS and ADAMS, JJ., dissent.